DETAILED ACTION
22Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeng et al. (US Publication No. 2019/0131284).
Regarding claim 17, Jeng discloses a semiconductor package comprising:
a redistribution substrate (120) including a first redistribution layer (Figure 1A)
a semiconductor chip (142) on the redistribution substrate (120) (Figure 1C)
a first molding member (160) on the redistribution substrate and the semiconductor chip (142)
a second redistribution layer (310) on the first molding member and including a redistribution pad (173B)
a vertical connection structure (174) on the redistribution substrate and electrically connecting the first redistribution layer and the second redistribution layer to each other
a second molding member (178) on the first molding member and at least a portion of the second redistribution layer
an electrical connection structure (240) on the second molding member and electrically connected to the redistribution pad
wherein the electrical connection structure includes a conductor layer, including nickel (Ni), and a contact layer on an upper surface of the conductor layer and including gold (Au) (paragraph 48)
wherein the redistribution pad includes copper (Cu) (paragraph 44)
Regarding claim 18, Jeng discloses the electrical connection structure (240) has a pad portion, protruding from an uppermost surface of the second molding member, and a via portion in physical contact with the redistribution pad through the second molding member (Figure 1J).
Regarding claim 20, Jeng discloses a semiconductor package comprising:
a redistribution substrate (120) including a first redistribution layer (Figure 1A)
a semiconductor chip (142) on the redistribution substrate and electrically connected to the first redistribution layer (Figure 1C)
a first molding member (160) on the redistribution substrate and the semiconductor chip (142)
a plurality of vertical connection structures (174) embedded in the first molding member and electrically connected to the first redistribution layer
a second molding member (178) including a base molding layer on an upper surface of the first molding member, and a build-up molding layer on an upper surface of the base molding layer
a second redistribution layer (310) on the upper surface of the base molding layer and including a plurality of redistribution pads and a plurality of redistribution patterns electrically 
a plurality of electrical connection structures (240) on the second molding member and having a pad portion, protruding from the upper surface of the build-up molding layer, and a via portion in physical contact with at least one of the plurality of redistribution pads (173B) through the build-up molding layer (Figue 1J)
wherein the plurality of electrical connection structures include a conductor layer, including nickel (Ni), and a contact layer on an upper surface of the conductor layer and including gold (Au) (paragraph 48)
wherein the plurality of redistribution pads include a first backside redistribution pad (314) and a second backside redistribution pad adjacent to each other
wherein the plurality of electrical connection structures include a first backside electrical connection structure (318) and a second backside electrical connection structure corresponding to the first backside redistribution pad and the second backside redistribution pad, respectively
wherein the plurality of redistribution patterns extend between the first backside redistribution pad and the second backside redistribution pad, and at least a portion of the plurality of redistribution patterns vertically overlaps at least one of the first backside electrical connection structure and the second backside electrical connection structure in a cross-sectional view of the semiconductor package in which the redistribution substrate serves as a base reference plane (Figure 1J)


Regarding claim 22, Jeng discloses the plurality of electrical connection structures are outside of a central portion of the region bordered by the plurality of vertical connection structures (Figure 1J).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (US Publication No. 2019/0131284) in view of Wang et al. (US Publication No. 2019/0131235).
Regarding claim 1, Jeng discloses a semiconductor package comprising:
a redistribution substrate (120) including a first redistribution layer (Figure 1A)
a semiconductor chip (142) on the redistribution substrate (120) and electrically connected to the first redistribution layer (Figure 1C)
a first molding member (160) on the redistribution substrate (120) and the semiconductor chip (142)
a second redistribution layer (310) on the first molding member and having a redistribution pad (173B)
a vertical connection structure (174) between the redistribution substrate (120) and the second redistribution layer (310) and electrically connecting the first redistribution layer and the second redistribution layer to each other (Figure 2)
a second molding member (178) on the first molding member and at least a portion of the second redistribution layer
an electrical connection pad (240) on an uppermost surface of the second molding member and electrically connected to the second redistribution layer
a passivation layer (360) on the second molding member and having an opening exposing at least a portion of the electrical connection pad
wherein the electrical connection pad (240) includes a conductor layer, including a first metal (240), and a contact layer on the conductor layer and including a second metal (316)
wherein the redistribution pad includes a third metal, different from the first metal and the second metal (paragraphs 30-37)
Jeng does not disclose wherein the portion of the electrical connection pad, exposed by the opening, has a width greater than a width of the redistribution pad.  However, Wang disclose a redistribution pad (V2) which has a smaller width than an opening for a connection pad (V3/V4) (Figures 19-21).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the width of Jeng’s redistribution pad to be less than the opening of the connection pad since these offsets among RDL layers can enhance the strength of the stack as densities get smaller (paragraphs 2 and 53).
Regarding claim 3, Jeng discloses:
wherein the second molding member (178) includes a base molding layer (178), on an upper surface of the first molding member, and a build-up molding layer (360) on an upper surface of the base molding layer
wherein the redistribution pad of the second redistribution layer is on an upper surface of the base molding layer and the build-up molding layer is on a portion of the redistribution pad (Figure 4)
wherein the electrical connection pad (240) is on an upper surface of the build-up molding layer
wherein the second redistribution layer extends from one side of the redistribution pad along the upper surface of the base molding layer and has a redistribution pattern electrically connected to the vertical connection structure through a backside via extending through the base molding layer (Figure 4)
wherein the redistribution pad (173B) includes a first backside redistribution pad and a second backside redistribution pad that are adjacent to each other (Figure 4)
wherein the electrical connection pad (240) includes a first electrical connection pad above the first backside redistribution pad, and a second electrical connection pad above the second backside redistribution pad in a cross-sectional view of the semiconductor package in which the redistribution substrate serves as a base reference plane (Figure 4)
wherein the redistribution pattern includes a plurality of redistribution patterns extending between the first backside redistribution pad and the second backside redistribution pad (Figure 4)
wherein at least a portion of the plurality of redistribution patterns vertically overlap at least one of the first electrical connection pad and the second electrical connection pad in the cross-sectional view of the semiconductor package (Figure 4)

Regarding claim 5, Jeng discloses the electrical connection pad has an external region in which a plurality of first grooves are formed that extend through the contact layer and the conductor layer, wherein the passivation layer is on the electrical connection pad (Figure 1J).
Regarding claim 6, Jeng discloses the electrical connection pad has an internal region in which a plurality of second grooves are formed that extends through the contact layer and the conductor layer, wherein the internal region of the electrical connection pad is free of the passivation layer (Figure 1J).
Regarding claim 8, Jeng discloses an electrical connection pattern (240) on the uppermost surface of the second molding member and extending from the electrical connection pad, wherein the electrical connection pattern is connected to the redistribution pad (123B) by an electrical connection via that extends through the second molding member, and wherein the electrical connection pad is offset from the redistribution pad.
Regarding claim 9, Jeng discloses the second redistribution layer (310) includes a plurality of second redistribution layers spaced apart from each other, wherein a bypass wiring layer is on a same level as the electrical connection pad and electrically connects the plurality of second redistribution layers to each other, and wherein the bypass wiring layer is spaced apart from the electrical connection pad (Figure 6).
Regarding claim 10, Jeng discloses the passivation layer is on an upper surface of the bypass wiring layer (Figure 6).
Regarding claim 11, Jeng discloses an electrical connection via formed below the electrical connection pad in a cross- sectional view of the semiconductor package in which the redistribution substrate serves as a base reference plane and electrically connecting the electrical connection pad and 
Regarding claim 12, Jeng discloses the conductor layer includes a lower metal layer, including copper, and an upper metal layer on the lower metal layer and including nickel (paragraph 37).
Regarding claim 13, Wang discloses a seed layer extending continuously along a lower surface of the conductor layer (paragraphs 27-30).
Regarding claim 14, Wang discloses the seed layer includes a lower seed layer, including titanium, and an upper seed layer on the lower seed layer and including copper (paragraphs 27-32).
Regarding claim 15, Jeng discloses the vertical connection structure extends through the first molding member (Figure 1E).
Regarding claim 16, Jeng discloses the vertical connection structure includes a first insulating layer in physical contact with the redistribution substrate, a first wiring layer in physical contact with the redistribution substrate and embedded in the first insulating layer, a second wiring layer on a side opposing a side of the first insulating layer in which the first wiring layer is embedded, a second insulating layer on the first insulating layer and the second wiring layer, and a third wiring layer on a side opposing a side of the second insulating layer in which the second wiring layer is embedded, and wherein the first, second, and third wiring layers are electrically connected to the first redistribution layer (Figure 1J).
Regarding claim 19, Jeng discloses the limitations as discussed in the rejection of claim 18 above.  Jeng does not disclose wherein the portion of the electrical connection pad, exposed by the opening, has a width greater than a width of the redistribution pad.  However, Wang disclose a redistribution pad (V2) which has a smaller width than an opening for a connection pad (V3/V4) (Figures 19-21).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yu et al. (US Patent No. 10,700,031) discloses upper (430) and lower (410) barrier for an interconnect (420).  Jeng et al. (US Publication No. 2020/0027837) discloses a package with interconnects of varying widths among redistribution layers (Figure 1F).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      3/9/2022Examiner, Art Unit 2897